UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7620


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BERNARD GAYLE, a/k/a B, a/k/a Anthony Jackson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:97-cr-00085-jpj-1)


Submitted:    January 30, 2009              Decided:   February 23, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Gayle, Appellant Pro Se. Donald Ray Wolthuis, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bernard   Gayle    appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      See United States v. Gayle, No. 3:97-cr-

00085-jpj-1 (W.D. Va. July 30, 2008).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   2